Citation Nr: 0005222	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  99-11 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to July 
1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 1998 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida.

The veteran indicated in a June 1999 VA Form 9, and his 
representative confirmed in an August 1999 statement on 
behalf of the veteran, that he is appealing only the 
evaluation his of bilateral pes planus, currently evaluated 
as 30 percent disabling.

This case was the subject of a Board hearing in December 
1999.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's bilateral pes planus is characterized by 
marked and severe pronation.  There is tenderness in the 
medial arch area.  Plantar palpation of the forefoot is 
painful.  The condition is very painful overall.  There is 
marked medial displacement.  The condition is not improved by 
orthopedic shoes or appliances.   


CONCLUSION OF LAW

The criteria for a 50 percent rating for bilateral pes planus 
have been met.  38 U.S.C.A. § 1155, 5107 (West 1991);  38 
C.F.R. § 4.71a, Diagnostic Code 5276 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As reflected in a March 1999 written statement, and in his 
June 1999 VA Form 9, the veteran contends that he is entitled 
to a 50 percent rating for bilateral pes planus, rather than 
the 30 percent rating currently assigned this service-
connected disability.  

VA records of treatment in November 1997 reflect diagnoses of 
pes planus and anxiety.  VA records of treatment in December 
1997 indicate that the veteran had severe pes planus and 
degenerative joint disease of the feet, and that an order had 
been written for shoes.  A VA-X-ray report dated in December 
1997 included an impression of extensive degenerative changes 
superimposed on pes planus.  The findings were most evident 
on the left side.  VA medical records dated in April 1998 
showed severe pes planus and was in need of molded shoes.  

A letter dated in February 1998 from C. J. Abbondante, 
D.P.M., stated that X-rays taken on February 12, 1998, showed 
marked degenerative changes.  The impression was bilateral 
pes planus with marked degenerative changes.

A letter dated in February 1998 from Lawrence F. Lewis, D.C., 
stated that the veteran had been a patient of his for over 
ten years.  Throughout this time the veteran had continually 
complained of problems with his feet.  According to Dr. 
Lewis, the veteran had tried several remedies, including 
molded shoes, but the veteran still experienced pain every 
day and had difficulty walking.

In a letter to VA dated in January 1999, Brian E. McCarthy, 
D.P.M., wrote that the veteran was seen in his office in 
December 1998 with a chief complaint of a very painful and 
deformed left foot.  The veteran was noted to have a long 
history of painful and deformed feet and difficulty walking.  
Upon physical examination significant bilateral pes planus 
with forefoot abduction was identified with the left being 
greater than the right.  Plantar palpation of the forefoot 
was painful in the area of the second and third metatarsal 
heads with associated swelling and fluctuance.  The medial 
arch also exhibited tenderness with swelling and induration 
of the central medial column.  The veteran ambulated  with a 
completely appropulsive type steppage gait.  This correlated 
with the type of deformity experienced by the veteran.

Dr. McCarthy indicated that severe pronation and rear foot 
changes were clearly evident upon December 1998 radiographic 
evaluation.   Radiographic evaluation further showed subtalar 
joint degenerative changes, severe pes planus, rear foot 
pronation, and possible posterior tibial tendon dysfunction.  
Further findings were associated with severe pes planus and 
forefoot derangement due to instability caused by rear foot 
breakdown and forefoot abduction. 

In an April 1999 letter to VA, Dr. McCarthy stated that the 
veteran related little or no progress with shoe modification 
and pads.  The veteran's feet were noted to be pes planus 
type feet with marked medial and plantar displacement.  The 
veteran continued to complain of difficulty ambulating or 
standing, and currently gave the impression of being 
extremely frustrated with his painful condition.  The veteran 
was noted to have pes planus.  No significant spasm of the 
Achilles tendon was identified;  however, an equinus 
condition was clearly present with less than 5 degrees of 
ankle dorsiflexion present.  Clinical diagnoses included 
severe bilateral pes planus with secondary subtalar joint 
degeneration and medial column changes;  metatarsalgia and 
subluxation of the second metacarpophalangeal joint;  and 
posterior tendon dysfunction and gastrosoleal equinus, 
bilaterally.  Dr. McCarthy asserted that shoe or brace 
therapy would have no profound effect on the shape or 
function of the foot.  Goals of shoe/brace therapy were  
improved function and decreased symptoms only.  Surgical 
repair would be extensive and require forefoot, as well as 
rear foot, construction.  With regard to the VA rating 
schedule for pes planus, Dr. McCarthy asserted that the 
veteran clearly had all conditions listed in the criteria for 
a 50 percent rating, with the exception of the severe spasm 
of the tendo achilles.  He noted that the veteran did, 
however, have gastrosoleal equinus associated with severe pes 
planus and rear foot articular degeneration. Dr. McCarthy 
asserted that "[o]bviously this requirement for tendo 
achilles spasm is impossible as the tendo achilles is a 
tendon and not an active contractile tissue."  He opined 
that the requirement for tendo achilles spasm should read 
"gastro soleal equinus or spasm," which the veteran clearly 
did experience. 

A letter from a VA medical center to the veteran shows that 
he was scheduled for an appointment with the RMS 
Function/Wheelchair Clinic in December 1999.

During his December 1999 Board hearing, the veteran's 
representative discussed the findings of Dr. McCarthy.  The 
veteran testified that, in light of problems with his feet, 
if it wasn't for his wife he couldn't do anything.  The 
veteran showed arch supports which he had used in his shoes.  
The veteran's wife indicated that the veteran had great 
trouble waking and tended to fall.  The veteran said he was 
taking pain pills for his pes planus and that he had to use a 
cane at all times.  He said he could stand less than five 
minutes.  He said his shoe supports did not ease the pain.  
The veteran testified he needed his wife to get him out of 
the bathtub.  The veteran's wife testified that if he needed 
something at home she would have to get it for him because he 
couldn't get up.  She said he could not walk on uneven 
surfaces such as grass.  The veteran described charley horses 
or spasms in both legs.  He described possible surgery 
involving rods in his feet, which he declined at his doctor's 
advice.  He said  he was being evaluated by VA for a 
wheelchair, and was to be seen in the near future for pain 
management and physical therapy.  

Analysis

Initially, the Board notes that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), in that it is plausible. Further, the Board is 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with 38 U.S.C.A. § 5107(a).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (1999) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
the veteran's service medical records and all other evidence 
of record pertaining to the history of his service-connected 
disability and has found nothing in the historical record 
that would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.  Moreover, the 
Board is of the opinion that this case presents no 
evidentiary considerations that would warrant an exposition 
of remote clinical histories and findings pertaining to the 
disability at issue.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities, which is based on 
the average impairment of earning capacity.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155 (West 1991);  38 C.F.R. § 4.1 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1999).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the claimant.  38 C.F.R. § 4.3 (1999).

Provided that it is otherwise adequate for rating purposes, 
any hospital report, or any examination report, from any 
government or private institution may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.326(b).  
Provided that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.327(c). 

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5276, 
bilateral acquired flatfoot is rated as 50 percent disabling 
if it is pronounced, with marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
The condition is rated as 30 percent disabling if it is 
severe, with objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, and 
characteristic callosities. 

The veteran's pes planus is currently rated as 30 percent 
disabling.  The only medical evidence discussing all rating 
criteria of the veteran's pes planus is that submitted by Dr. 
McCarthy.  His examination appears to be very thorough and 
includes details of radiographic findings.  He has indicated 
explicitly that the veteran has marked pronation and marked 
medial displacement, and that the veteran's underlying 
condition would not be improved by orthopedic shoes or 
appliances, but instead only by reconstructive surgery.  He 
has noted tenderness upon palpation and in the medial arch 
area, and that plantar palpation of the forefoot is painful.  
He has described the veteran's condition as very painful.

That he has taken his analysis seriously is reflected by his 
offering criticism of what is in his view the medically 
impossible requirement of spasm of the Achilles tendon, 
rather than making a disingenuous finding of this condition 
upon examination.  He has suggested a more articulate wording 
for this requirement, and contends that the veteran would 
meet the requirement if thus reworded. 

Provided that it is otherwise adequate for rating purposes, a 
statement from a private physician may be accepted for rating 
a claim without further examination.  38 C.F.R. § 3.327(c).  
Dr. McCarthy's letters are very thorough with respect to his 
physical findings (the descriptions of his letter, above, are 
somewhat abbreviated to reflect the most pertinent 
information), discuss all rating criteria, and are adequate 
for rating purposes.  The Board is persuaded by Dr. 
McCarthy's findings.  There being no evidence of comparable 
weight against the veteran's claim, the Board finds that a 
rating of 50 percent for bilateral pes planus is warranted.

The Board acknowledges that additional medical records of 
treatment for pes planus very likely exist which have not 
been associated with the claims file, and that in December 
1999 the veteran wrote that "I understand that I will be 
attending a VA exam to properly establish the degree of 
disability."  However, since the decision in this case is a 
full grant of the explicit benefit sought on appeal, i.e., a 
rating of 50 percent, which is the maximum schedular rating 
for pes planus, the Board has determined that its decision 
not to remand the case for the purposes of a VA examination 
and obtaining further medical records is in no way 
prejudicial to the veteran. 


ORDER

A 50 percent rating for bilateral pes planus is granted.




		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


 



